[MHM Final] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 29, 2016 Fiscal Year: During the 22nd Term (From November 1, 2015 to April 30, 2016) Name of the Reporting Fund: PUTNAM INCOME FUND Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: (As of May 31, 2016) Investment Types of Assets Name of Country Total U.S. Dollars Ratio (%) US Government & Agency Mortgage Obligations United States 2,066,196,329 98.14 Mortgage Baked Securities United States 1,027,511,305 48.81 Cayman Islands 462,967 0.02 Sub-total 1,027,974,272 48.83 Corporate Bonds and Notes United States 428,740,344 20.36 United Kingdom 30,309,412 1.44 Jersey 11,989,578 0.57 Spain 11,764,977 0.56 Italy 8,258,545 0.39 France 7,995,425 0.38 Mexico 7,715,561 0.37 Netherlands 7,467,413 0.35 Canada 7,413,103 0.35 Sweden 5,623,425 0.27 Japan 4,981,877 0.24 Brazil 4,479,780 0.21 Germany 3,090,598 0.15 Luxembourg 2,617,121 0.12 Norway 2,162,191 0.10 Bermuda 1,510,377 0.07 Russia 1,021,800 0.05 Chile 1,001,613 0.05 Switzerland 712,098 0.03 Ireland 322,018 0.02 Peru 214,500 0.01 Sub-total 549,391,756 26.10 Asset-Backed Securities United States 41,699,000 1.98 Purchased Swap Options Outstanding United States 4,473,188 0.21 United Kingdom 1,284,210 0.06 Sub-total 5,757,398 0.27 Purchased Options Outstanding United States 4,297,591 0.20 Municipal Bonds and Notes United States 3,203,333 0.15 U.S. Treasury Obligations United States 441,602 0.02 Short-Term Investments United States 267,173,854 12.69 Cash, Deposit and Other Assets (After deduction of liabilities) -1,860,831,382 -88.39 Total 2,105,303,753 100.00 (Net Asset Value) (JPY 233,562 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 110.94 for one U.S. Dollar, which is the actual middle point between the selling - 2 - and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2016. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. Note 4:Details of the rating for the bonds invested by the Fund as of the end of May, 2016 are as follows: Rating AAA AA A BBB BB B CCC and Not Total below rated Percentage (%) 83.78 1.71 7.86 24.87 8.64 9.80 1.41 -38.07 100.00 (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of May, 2016 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2015 End of June 112,917 12,527 6.97 773 July 110,097 12,214 6.94 770 August 107,667 11,945 6.88 763 September 105,141 11,664 6.79 753 October 103,524 11,485 6.77 751 November 100,569 11,157 6.74 748 December 96,532 10,709 6.70 743 2016 End of January 94,078 10,437 6.62 734 February 92,522 10,264 6.53 724 March 93,139 10,333 6.62 734 April 92,387 10,249 6.70 743 May 92,068 10,214 6.68 741 (b) Record of Distributions Paid (Class M Shares) Period Dividend paid per Share From June 1, 2015 to the end of May, 2016 USD 0.174 (JPY 19) - 3 - Record of distribution paid (Class M Shares) at the end of each month during the period from July 2014 up to and including June 2016 is as follows: Net Asset Value per Share Dividend Record as of the Record Date Month/Year Dollar Yen Date Dollar Yen 2014 End of July 0.025 2.774 7/18/14 7.17 795 August 0.025 2.774 8/18/14 7.14 792 September 0.025 2.774 9/18/14 7.13 791 October 0.021 2.330 10/20/14 7.12 790 November 0.022 2.441 11/18/14 7.09 787 December 0.022 2.441 12/18/14 7.06 783 2015 End of January 0.022 2.441 1/16/15 7.06 783 February 0.018 1.997 2/18/15 7.05 782 March 0.019 2.108 3/18/15 7.08 785 April 0.018 1.997 4/20/15 7.09 787 May 0.019 2.108 5/18/15 7.05 782 June 0.014 1.553 6/18/15 6.97 773 July 0.014 1.553 7/20/15 6.96 772 August 0.014 1.553 8/18/15 6.95 771 September 0.014 1.553 9/18/15 6.85 760 October 0.014 1.553 10/19/15 6.79 753 November 0.014 1.553 11/18/15 6.75 749 December 0.014 1.553 12/18/15 6.74 748 2016 End of January 0.014 1.553 1/15/16 6.65 738 February 0.014 1.553 2/18/16 6.56 728 March 0.016 1.775 3/18/16 6.60 732 April 0.016 1.775 4/18/16 6.65 738 May 0.016 1.775 5/18/16 6.66 739 June 0.016 1.775 6/20/16 6.70 743 (c) Record of Changes in Annual Return (Class M Shares): Annual Return 6/1/15 - 5/31/16 -2.63 % "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on May 31, 2015 and the Ending NAV means net asset value per share on the end of May, 2016. - 4 - II RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of May, 2016 and number of outstanding shares of the Fund as of the end of May, 2016 are as follows: Number of Number of Number of Out- Shares Sold Shares Redeemed standing Shares Worldwide 561,705 3,195,242 13,787,058 (In Japan) (87,900) (2,293,800) (11,091,700) III. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] - 5 - IV. OUTLINE OF THE MANAGEMENT COMPANY Outline of Putnam Investment Management, LLC ("Investment Management Company") (1) Amount of Capital Stock: 1. Amount of Member's Equity (as of the end of May, 2016) (Unaudited.): $28,087,912* (approximately JPY 3.1 billion) 2. Amount of member's equity (for the past five years) (Unaudited.): Amount of Year Member's Equity End of 2011 $135,510,826 End of 2012 $21,073,034* End of 2013 $34,533,038* End of 2014 $33,925,237* End of 2015 $32,258,387 * * Consists of all component of equity and Parent Company relationship. (2) Description of Business and Outline of Operation (Unaudited.): The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May, 2016, the Investment Management Company managed, advised, and/or administered the following 117 funds and fund portfolios (having an aggregate net asset value of nearly $72.7 billion): (As of the end of May, 2016) Name of Principal Characteristics Number of the Total Net Asset Value Country Funds ($ million) Closed-end bond fund 6 $2,223.79 Open-end balanced fund 11 $7,064.75 U.S.A. Open-end bond fund 37 $22,530.50 Open-end equity fund 63 $40,908.94 Total 117 $72,727.98 (3) Miscellaneous Not applicable. V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Audited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: July 29, 2016 Name of the Issuer: PUTNAM INCOME FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM INCOME FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is 3.4 Foreign Investment Fund Securities billion U.S. dollars (JPY 377.2 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 110.94 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on May 31, 2016. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on April 8, 2016 due to the fact that the aforementioned Semi-annual Report was filed today and due to the fact that there is the matters to be modified. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund IV. OUTLINE OF THE MANAGEMENT 1. NATURE OF THE FUND COMPANY (3) Structure of the Fund Outline of Putnam Investment Management, (iv) Outline of Investment Management Company LLC ("Investment Management Company") (E) Amount of Capital Stock (1) Amount of Capital Stock 5. Status of Investment Portfolio I Status of Investment Portfolio of the Fund (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M (a) Record of Changes in Net Assets (Class M Shares) Shares) (Regarding the amounts as at the end of each (Regarding the amounts as at the end of each month during one-year period from, and month during one-year period from, and including, the latest relevant date including, the latest relevant date appertaining to the filing date of the original appertaining to the filing date of the Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese SRS) relevant date of the afore-mentioned - 2 - Semi-annual Report) (c) (c) Record of Annual Return (Class M Shares) Record of Annual Return (Class M Shares) (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) (d) Record of Sales and Repurchases (Class M II. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) With respect to Section III. the Financial Conditions of the Fund in the original SRS, Item III. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. Part III. SPECIAL INFORMATION I. Outline of the Management Company IV. Outline of the Management Company 2. Description of Business and Outline of (2) Summary of Business and Outline of Operation Operation 5. Miscellaneous (3) Miscellaneous (e) Litigation, etc. With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2. Due to the fact that there are the matters to be modified: 5. STATUS OF INVESTMENT FUND (2) Investment Assets: Updated [Please refer to the attached EXCEL Sheet (Top 30).] . Attachment A: With respect to Attachment, the relevant information from March 2016 to June 2016 is added as follows: [Before Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to February 2016 ) Year / Month Amount of Dividend Ex-dividend Date Net asset value per share as Paid (US$) at the ex-dividend date (Omitted.) 2016 January 0.014 1/19/2016 6.63 February 0.014 2/19/2016 6.55 - Omitted. - [After Amendment] Net asset value per share as at the ex-dividend date: (From December 1994 to June 2016 ) Year / Month Amount of Dividend Ex-dividend Date Net asset value per share as Paid (US$) at the ex-dividend date (Omitted.) 2016 January 0.014 1/19/2016 6.63 February 0.014 2/19/2016 6.55 March 3/21/2016 April 4/19/2016 May 5/19/2016 June 6/21/2016 - Omitted. -
